Title: To Thomas Jefferson from James Monroe, 18 May 1803
From: Monroe, James
To: Jefferson, Thomas


          
            Dear Sir 
                     
            Paris May 18. 1803.
          
          In my communications to Mr. Madison publick & private which you would see, I have been so full, that it seemed as if I shod. only trouble you by a repetition of the same ideas in writing you. I most earnestly hope that what is done here, and may be done in Spain, will not only prove an ample vindication of the measures of yr. administration during the last Session of Congress, when contrasted with the rash and extravigant projects that were opposed to them, but lay the solid foundation of great and permanent happiness to our country. To have contributed in any degree to carry into effect those measures, and justify the wisdom and benevolence of the policy which dictated them, if the result is approved, will always be a source of much delight to me. Since the conclusion of the business with France, I have doubted much whether it wod. be best for me to remain here till I heard the result of the deliberations in the U States on what is already done, or proceed directly to Spain to treat for the Floridas; and after much reflection have decided in favor of the latter opinion. It is the only question which remains to be settled with these powers, which interests our future peace and tranquility; the present appears, to be a favorable moment for the settlement of it, and I trust it may be done on terms which will not be embarrassing to our finances. After extricating ourselves from the danger of war we have nothing to attend to, but our interior concerns, & among others to our finances. With our revenue and such immense resources in land, we may easily discharge all our debts in a reasonable time, without bringing more land to market than wod. command a good price, or be consistent with a slow and gradual extention of our settlements, founded on the progressive state of our population. I shall sit out for Spain in a week or ten days, and hope to be back in three or four months at most. I leave my family at St. Germain in my absence, where my daughter is at school. After a long negotiation or the appearance of it, war seems to be declared between Engld. & France. Where it will end or what its effect will be is uncertain. I have no doubt that it will tend in its consequences to improve the condition of our country in its wealth, independance of Europe, and in the character of our government. Both these powers see as I presume that our growth & prosperity are inevitable, and that it is for their interest respectively to stand well with us. The adjustment of the affr. of Louisiana with France, & of the Floridas, if it can be done with Spain will contribute much to the advancement of our credit in Europe. It is to be feared that the question of neutral rights which is certain to be again discussed, may give us much trouble. It is to be expected that Engld. will adhere to her doctrine, and probable that it may be opposed by Russia & the other neutral powers, to the north. To direct our course with advantage in reference to that question, and the parties connected with it, will require all the moderation & wisdom of our government. I am persuaded that a systematic plan of fortifying our seaports ought to be adopted; that it wod. be grateful to our citizens interested cannot be doubted; that it would produce an useful effect abroad is certain. From every thing I can learn the doctrine of dry docks is at best doubtful, and that ships suffer more in fresh water by all the causes which produce decay than in salt is the opinion of all that I have conversed with. On these points I will write you hereafter. I send this by the way of Engld., deeming it the safest route at present.   I have attended to the delivery of all your letters here, in a mode and at times which I thought most adviseable in reference to all circumstances which merited attention.   A Mr. Chas who has a letter from you in terms of complement, who says he was acquainted with you formerly, has sent out to you 30. copies of his history of our revolution, & other works, after many pressing applications has obtained of me 150₶. on acct. of those remittances to you. He is I presume an honest man but worried me so much, that in giving the money I got no credit by it, being irritated by his importunities, and doubt whether I have not made him my enemy, by asking by what authority he sent you books &ca. I am dear sir very sincerely your friend & servt
          
            Jas. Monroe
          
          
            PS. Mr. Skipwith is desirous of an appointment at New Orleans, if the treaty is approved and a govt. organised there. His views are directed to the office of Collector for which he is well qualified. He has served long & faithfully here, and I believe without any improv’ment of his fortune. Having known the direct & upright line of his conduct, through a period of great political embarrassment, I own I feel much interest in his future establishment.
          
        